Citation Nr: 0923327	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The appellant enlisted in a reserve component, and had 
initial active duty for training (IADT) from April 2002 
through May 2002.  His "uncharacterized" discharge after one 
month and 13 days of service is considered a discharge under 
other than dishonorable conditions. 38 C.F.R. § 3.12(k)(1) 
(2008).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The appellant timely disagreed 
with that rating decision in July 2003, and subsequently 
perfected timely substantive appeal.

The appellant requested a Travel Board hearing.  The 
requested hearing was conducted in December 2005 by the 
undersigned Veterans Law Judge.  During that hearing, the 
appellant withdrew a claim of entitlement to service 
connection for a chronic disorder manifested by pain in the 
right side.  The appellant's withdrawal of this issue is 
valid, and this issue is no longer before the Board for 
appellate review. 38 C.F.R. § 20.204(b)(3) (2008).


FINDINGS OF FACT

1.  There is no persuasive medical evidence or opinion 
establishing a relationship between the appellant's current 
right shoulder disability and an injury or disease incurred 
or aggravated during his IADT.

2.  There is no persuasive medical evidence or opinion 
establishing a relationship between the appellant's current 
left knee disability and an injury or disease incurred or 
aggravated during his IADT.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that an appellant submit any evidence in his or 
her possession that might substantiate the claim. See 73 FR 
23353 (Apr. 30, 2008).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2003 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
appellant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
June 2003 notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board notes that the appellant's service medical records 
have not been located, although certain service personnel 
records were located.  The RO has documented requests to the 
base facility at which the appellant contends he was treated 
(Moncrief Army Community Hospital), the Army National Guard 
unit to which the appellant was assigned, the North Carolina 
Army National Guard Adjutant General, the South Carolina Army 
National Guard Adjutant General, and the U. S. Army Reserve 
Personnel Command (AR PERSCOM), among more than 20 attempts 
to obtain these records.  

When an appellant's service medical records are unavailable, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit of the doubt rule (see 38 U.S.C.A. §§ 
7104(d)(1), 5107(b) (West 2002)), are heightened. See also 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  In 
this case, the Board concludes that the RO has satisfied its 
duty to assist in its attempts to locate the missing records.

Moreover, pursuant to the Board's January 2007 remand, VA 
attempted to obtain the appellant's records from the Social 
Security Administration (SSA).  In June 2008 correspondence, 
SSA informed VA that the veteran's folder had been destroyed.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
veteran specifically stated in June 2008 that he had no other 
information or evidence to submit and requested that VA 
return his case to the Board for further appellate 
consideration as soon as possible. Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.

Entitlement to service connection for right shoulder and left 
knee disabilities

The Veteran contends that, between April 2002 and May 2002, 
while serving on initial active duty for training, he injured 
his right shoulder and left knee during basic training 
exercises.  He believes service connection is warranted for 
residual disabilities of his right shoulder and left knee. 

Service connection - Applicable law and regulations 

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable." The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty . . . ." 38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes." 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).  Thus, with respect to the 
appellant's Army Reserve service, service connection may only 
be granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA. 38 U.S.C.A. 
§§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA, or in this case, IADT. Paulson v. Brown, 7 
Vet. App. 466, 470-71 (1995) (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period).

Analysis 

The medical evidence establishes that the appellant currently 
suffers from a right shoulder disability, diagnosed as 
rotator cuff tendonitis with brachial plexus compression; and 
a left knee disability, diagnosed as patellofemoral syndrome.  
See VA Compensation and Pension Examination, March 2009.  
Based on the foregoing, a current disability is medically 
shown.  The question, however, is whether there exists a 
relationship between the appellant's current right shoulder 
and left knee disabilities, and injury or disease incurred or 
aggravated during IADT.

Unfortunately, the appellant's complete service treatment 
records are not available for review.  VA has a heightened 
duty to assist the appellant when records are missing and 
presumed to have been destroyed. Cuevas. v. Principi, 3 Vet. 
App. 542 (1992).  In this regard, the claims file does 
contain personnel records and photocopies of prescription 
labels indicating that the appellant was taking ibuprofen 
while on IADT in April/May 2002.  These records do not 
reflect for what purpose the ibuprofen was being prescribed, 
although it is the appellant's contention that they were 
given to him for knee and shoulder pain.  

The personnel records also include an April 2002 statement 
from the appellant in which he reported that he was straining 
to keep up with physical fitness tests due knee and side 
pain. See Soldier's Statement, April 14, 2002.  A 
contemporaneous report from the appellant's drill sergeant 
shows that he was counseled for being disrespectful to a Non 
Commissioned Officer; the report indicates that the appellant 
had complained of feeling nauseated and having heart attack-
like symptoms at that time.  See Developmental Counseling 
Form, April 15, 2002.  Notably, there is no evidence showing 
that the appellant sought treatment in-service for a right 
shoulder injury or related pain.  No separation examination 
is of record.

As indicated above, there is evidence showing that the 
appellant was taking pain medication during his period of 
IADT and that he had complaints of knee pain at that time.  
However, such demonstration of symptoms does not, in itself, 
establish that a chronic disability was incurred during 
active service.  Indeed, the medical evidence of record here 
compels the opposite conclusion.  

Specifically, a VA examiner in March 2009 found that, after 
reviewing the appellant's anatomical posture and bilateral 
patella alignment,  the patellofemoral condition was 
secondary to congenital/developmental issues (i.e., a 
congenitally narrow cervical spinal canal), and not due to 
any trauma during service.  See also Medical Report, Dr. D. 
J., June 2003, and Cervical Spine X-ray Report, Dr. E. M., 
June 2003.  The examiner stated that without documented 
injury to the knee in-service, to conclude otherwise would 
require mere speculation.  

With respect to the right shoulder, the examiner found that 
the appellant's current rotator cuff tendonitis was separate 
and unrelated to his congenitally narrow cervical spinal 
canal.  After reviewing all of the evidence in the claims 
file, he stated that he had "no reason to believe that this 
[rotator cuff tendonitis] shoulder is a chronic condition 
caused by his military service."  He explained that, during 
the course of the examination, the appellant reported 
injuring his shoulder shortly after his release from the 
military while he was helping a friend move; the examiner 
opined that this suggested injury to the shoulder post-
service.  Again, without evidence of injury to the shoulder 
in-service, the examiner was unable to relate the current 
disability to a military cause/aggravation without resorting 
to mere speculation.  Notably, the examiner attributed the 
other shoulder symptomatology (i.e., tenderness, weakness, 
abnormal motion, guarding) to his cervical spine issues.  In 
this regard, the Board notes that the appellant has been 
diagnosed with a congenital cervical spine disability, 
reversed lordotic curvature, and bulging/herniated discs of 
the cervical spine (right C4-5).  

The foregoing medical opinions were offered after a complete 
review of the record and an objective examination of the 
appellant.  In fact, the examiner expressly considered the 
post-service treatment for knee/shoulder problems when 
rendering his opinions.  Moreover, the examiner's conclusions 
were accompanied by a clear rationale.  For these reasons, it 
the opinions are found to be highly probative.  
Significantly, no other medical evidence refutes the VA 
examiner's conclusions.  

The Board acknowledges that the appellant sought treatment 
for knee, neck and shoulder pain soon after his separation 
from service.  Indeed, chiropractic and orthopedic medical 
records from September 2002 and January 2003, respectively, 
reflect treatment for right shoulder and left knee 
tendonitis, and trapezius muscle strain; a CT scan from 
January 2003 confirmed bulging/herniated discs at C4-5, and 
C5-6.  The subjective medical history provided by the 
appellant to both physicians indicated that the appellant 
believed these conditions were due to injuries incurred 
during basic training.  Notably, however, these records did 
not include objective medical opinions from the physicians 
linking the shoulder and knee problems to service.  More 
recent treatment in 2007 for the knee and neck reflect a 
similar subjective history recited by the appellant, but 
contain no medical opinions with respect to in-service nexus.  
See Treatment Records from Boice-Willis Clinic, P.A., 
November 2007.   

Again, the appellant himself believes his right shoulder and 
left knee disabilities were incurred in service.  Indeed, at 
his hearing before the undersigned in December 2005, the 
appellant again reiterated that his shoulder and knee 
disabilities stem from injuries incurred during basic 
training.  Moreover, statements submitted by the appellant's 
mother and sister reflect that he has had shoulder, neck, and 
knee pain since service.  See Statements from F. L. and N. 
B., July 2003.   In this regard, the appellant and his mother 
and sister are competent to report observable 
shoulder/knee/neck pain.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, the question of whether the current 
disabilities are causally related to his in-service 
complaints involves complex medical issues that the appellant 
is not competent to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Thus, the appellant's statements and 
those of his family members regarding nexus do not here 
provide a basis for allowing the claim.

In this case, to the extent that the appellant is able to 
observe continuity of any claimed shoulder and knee symptoms, 
his opinions linking them to his service are outweighed by 
the competent medical evidence.  Indeed, the March 2009 VA 
examiner concluded that, based on the evidence of record, he 
had no reason to believe that the rotator cuff tendonitis was 
a chronic condition due to service; rather, he attributed the 
shoulder symptomatology to a post-service injury and spinal 
problems.  Moreover, he related the patellofemoral condition 
to non-service connected, congenital/developmental 
disabilities.  There is simply no competent and persuasive 
evidence showing that the appellant's current right shoulder 
and left knee disabilities are related to an injury or 
disease incurred or aggravated during his one month and 13 
days of IADT.  Accordingly, service connection must be 
denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


